11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Richard Wayne Edgar,                          * From the 42nd District Court
                                                of Taylor County,
                                                Trial Court No. 28034A.

Vs. No. 11-20-00025-CR                        * March 12, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                 (Willson, J., not participating)

         This court has considered Richard Wayne Edgar’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.